UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1743



ISAAC D. POLING,

                                              Plaintiff - Appellant,

          versus


LARRY G. MASSANARI, ACTING COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-00-40-1)


Submitted:   December 28, 2001            Decided:   January 24, 2002


Before NIEMEYER and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Susan Kipp McLaughlin, MCLAUGHLIN & CURRY, Fairmont, West Virginia,
for Appellant. James A. Winn, Regional Chief Counsel, Region III,
Patricia M. Smith, Deputy Chief Counsel, Kelly C. Connelly, Assis-
tant Regional Counsel, Office of the General Counsel, SOCIAL
SECURITY ADMINISTRATION, Philadelphia, Pennsylvania; Patrick M.
Flatley, United States Attorney, Helen Campbell Altmeyer, Assistant
United States Attorney, Wheeling, West Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Isaac D. Poling appeals from the district court’s order up-

holding the decision of the Commissioner of Social Security to deny

Poling’s application for disability insurance benefits.     We have

reviewed the record, the briefs, and the district court’s opinion

accepting the recommendation of the magistrate judge and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     Poling v. Massanari, No. CA-00-40-1 (N.D.W. Va.

Mar. 29, 2001).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2